DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3 and 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
The restriction requirement has further been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4 and 6, directed to a high strength galvanized steel sheet, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to claim 1 is Gospodinova (WO 2017/109540 A1, relying on US 2019/0003008) as applied in the action dated 11/19/2021. Gospodinova teaches a steel sheet with overlapping chemical composition and microstructural phase ranges to the instant steel sheet. However, Gospodinova is silent regarding a retained austenite grain size and an inverse intensity ratio of γ-fiber to α-fiber as claimed. Gospodinova is cited as disclosing similar steel fabrication steps to the instant steel production method. In the remarks filed 02/08/2022, Applicant noted that the annealing temperature range of the instant steel of T1 to 950ºC, wherein T1 (ºC) is = 946 – 203 x [%C]1/2 + 45 + [%Si] – 30 x [%Mn] + 150 x [%Al} – 20 x [%Cu] + 11 x [%Cr] + 400 x [%Ti] is never satisfied in the steel fabrication method of Gospodinova. Furthermore, comparative examples 10 in Tables 3-5 of the instant specification, meeting all other features of the claimed steel and being produced with an annealing temperature outside of the claimed range, exhibited an inverse intensity ratio outside of the claimed range. As such, the steel sheet of Gospodinova is not seen to inherently possess the inverse intensity ratio of the claimed steel. 
Additionally, prior art reference Matsuda (US 2014/0242416), as applied in the action dated 11/19/2021, requires residual microstructural phases, particularly upper bainite, outside of the instant microstructure consisting of 5% or less residual microstructure. As such, Matsuda is not seen to reasonably render obvious the instant steel sheet. 
Claims 3 and 5 are allowable as processes for making the allowable product claims 1 and 2, respectively. Claims 4 and 6 further contain all the limitations of the allow product claims 1 and 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736